 

[g20170607191609123213.jpg]

Exhibit 10.1

 

April 4 2017

Shalabh Chandra

64 Washington Street

Exeter, New Hampshire  03833

Dear Shalabh:

The purpose of this letter agreement (“Agreement”) is to confirm the terms of
your separation from Analogic Corporation (“Analogic” or the “Company”).

The Separation Pay described below is contingent on your agreement to and
compliance with the provisions of this Agreement, including your signing of this
Agreement, and your written reaffirmation (as described in Section 8 below) of
the release of claims at the time your employment terminates.

1.Separation of Employment.  The last day of your employment (such date, the
“Separation Date”) with the Company shall be April 28, 2017.

2.Separation Pay and Benefits.  If you do not rescind this Agreement as set
forth in Section 8 below, then the Company will provide you with:

 

(i)

continuation of your current base salary for a period (the “Separation Period”)
of thirty (30) weeks beginning on the Separation Date (the “Separation Pay”),
subject to all ordinary payroll taxes and withholdings.  The first payment shall
be made in the first regularly scheduled payroll following the Separation Date,
provided you first have returned all Company property as required by Section 6
below;

 

(ii)

payment equal to the employer portion of your group health (medical, dental and
vision) insurance through COBRA and payment of the employer portion of group
life insurance premiums for continuing coverage during the Severance Period.
Regardless of whether you execute this Agreement, you are eligible to continue
receiving group medical, dental and/or vision insurance pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).  If you
execute this Agreement, you will automatically be enrolled in COBRA.  During the
Severance Period, you will receive a package from Benefit Strategies that will
contain instructions on how to continue your COBRA coverage after the end of
your Severance Period.  If you do not execute this Agreement, you will receive a
COBRA package notifying you of your right to continue participation in the
Company’s group health plans under COBRA.  If you are between the ages of 60 and
65 and have completed at least 9.5 years of service, you may, as an alternative
to COBRA, continue your group health (medical and dental) plans through the
Company at 50% of the total premium until you become eligible for Medicare
coverage.  If you elect to continue your participation in the Company’s group
health

 

 

 

 

Analogic Corporation

8 Centennial Drive, Peabody, MA 01960

978-326-4000

www.analogic.com

 

--------------------------------------------------------------------------------

 

 

(medical and dental) plans, follow the instructions provided in the appropriate
package for completing and returning the necessary forms within the timeframe
specified in the package.  Your ability to elect to continue health insurance
coverage and life insurance coverage shall be determined in accordance with the
governing insurance policies.  Except as may be otherwise provided in this
Agreement, your right to any and all Company benefits will terminate on the
Separation Date;

 

(iii)

You will receive your bonus under the fiscal year 2017 Annual Incentive Program
(“2017 AIP”) according to the terms of the 2017 AIP. Your “Eligible Base
Earnings” will be based upon the amount of base salary payments made through
Company payroll from the beginning of FY2017 through and including the
Separation Date; and

 

(iv)

The Company will provide you with career transition services through a Company-
approved provider.  The cost of providing such services shall be borne by the
Company and will be available to you within a reasonable period after the
Separation Date.  If you elect to use these services, you must notify the
Company within 90 days after the Separation Date.

The Separation Pay and benefits as set forth in this Section 2 shall be defined
in this Agreement as the “Separation Pay and Benefits”.

3.Acknowledgments.  You acknowledge and agree that:

 

(i)

this Agreement and the Separation Pay and Benefits are neither intended to nor
shall constitute a severance plan and shall confer no benefit on anyone other
than the Company and you;

 

(ii)

the Separation Pay and Benefits provided for herein are not otherwise due or
owing to you under any employment agreement (oral or written); and

 

(iii)

except for (a) any vacation time accrued through the Separation Date, which
shall be paid by the Company on or about the Separation Date; (b) unpaid regular
wages earned through the Separation Date, which shall be paid on or about the
Separation Date; (c) any vested monies due to you pursuant to the Company’s
401(k) savings plan; and (d) the equity awards described in Section 4 and
benefits under the 2017 AIP described in Section 2(iii), you have been paid and
provided all wages, salary, vacation pay, holiday pay, commissions, and any
other form of compensation or benefit that may be due to you now or which would
have become due in the future in connection with your employment with or
separation of employment from the Company.

4.Equity Awards. Any vesting of outstanding equity awards to which you may be
entitled will be determined in accordance with the applicable award agreement.

5.Unemployment Insurance.  You may seek unemployment benefits as a result of
your separation from the Company.  Decisions regarding eligibility for and
amounts of unemployment benefits are made by the applicable state agency, not by
the Company.  Please refer

2

 

--------------------------------------------------------------------------------

 

to the unemployment benefits notice attached hereto as Exhibit A.  The Company
agrees that it will not contest any claim for unemployment benefits by you with
the appropriate authorities.  The Company agrees to provide any and all
requested or necessary documents to enable you to seek unemployment benefits,
and further agrees that it will not take a position that would interfere with
your ability to obtain unemployment benefits as a result of the separation of
your employment from the Company.  Under no circumstances, however, shall the
Company provide false, inaccurate, or misleading information.

6.Confidentiality; Return of Company Property; Non-Solicitation;
Non-Disparagement.  You hereby covenant and agree to:

 

(i)

promptly return to the Company, on or before the Separation Date, all property
and documents (whether in hard copy or electronic form) of the Company in your
custody and possession, including without limitation any Company credit card(s),
computer, keys, key cards, and vehicles;

 

(ii)

maintain the integrity of Company records and documents, including without
limitation any records in electronic format, and any records that you developed
or helped to develop during your employment with the company.  You further
represent and warrant that you have not concealed, falsified, deleted,
destroyed, or altered any documents, emails, or other Company records, and you
represent and warrant that you have not copied any such materials without
written approval from authorized personnel of the Company;

 

(iii)

abide by the terms of your proprietary information and invention agreement
attached as Exhibit B, as well as any relevant stock awards that refer to non-
compete, non-disclosure, non-solicitation, or otherwise, the terms of which are
hereby incorporated into this Agreement by reference;

 

(iv)

abide by any and all common law and/or statutory obligations relating to the
protection and non-disclosure of the Company’s trade secrets and/or confidential
and proprietary documents and information, and you specifically agree that you
will not disclose any confidential or proprietary information that you acquired
as an employee of the Company to any other person or entity, or use such
information in any manner that is detrimental to the interests of the Company;

 

(v)

keep confidential and not publicize or disclose the existence and terms of this
Agreement, other than to (a) an immediate family member, legal counsel,
accountant, or financial advisor, provided that any such individual to whom
disclosure is made shall be bound by these confidentiality obligations; or (b) a
state or federal tax authority or government agency to which disclosure is
mandated by applicable state or federal law;

 

(vi)

for a period of one year after the Separation Date, you will not directly or
indirectly:

 

a.

either alone or in association with others, solicit, divert or take away, or
attempt to divert or take away, the business or patronage of any of the clients,
customers, or business partners of the Company (I) which were contacted,
solicited, or served by

3

 

--------------------------------------------------------------------------------

 

 

the Company’s ultrasound business or the Company’s China business; or (II) with
whom you had contact or about whom you had confidential information, in each
case during the 12-month period prior to the Separation Date;

 

b.

either alone or in association with others (I) solicit, induce or attempt to
induce any employee or independent contractor of the Company to terminate his or
her employment or other engagement with the Company, or (II) hire, or recruit or
attempt to hire, or engage or attempt to engage as an independent contractor,
any person who was employed or otherwise engaged by the Company at any time
during your employment with the Company; provided, however, that this clause
(II) shall not apply to the recruitment or hiring or other engagement of any
individual whose employment or other engagement with the Company has been
terminated for a period of 60 days or longer; and

 

c.

not make any statements that are disparaging about or adverse to the business
interests of the Company or which are intended to harm the reputation of the
Company, including, but not limited to, any statements that disparage any
product, service, finances, employees, officers, directors, capability or any
other aspect of the business of Company. In addition, the Company will instruct
its senior leadership team not to disparage you, personally or professionally.

Your breach of this Section 6 will constitute a material breach of this
Agreement and, in addition to any other legal or equitable remedy available to
the Company, will entitle the Company to stop providing and/or recover any
Separation Pay and Benefits.  You understand that nothing in this Agreement is
designed to interfere with, restrain, or prevent employee communications
protected by state or federal law, including as protected by (a) section 7 of
the National Labor Relations Act (or court order), regarding wages, hours, or
other terms and conditions of employment, (b) SEC Rule 21F-17, or (c) the
immunity provided under 18 U.S.C. section  833(a) for confidential disclosures
of trade secrets to government officials or lawyers solely for the purpose of
reporting or investigating a suspected violation of law or in a sealed filing in
court or other proceeding relating to such suspected violation.

7.Cooperation.

 

(i)

Until the Separation Date, you will not be expected to report to work, but will
make yourself available to assist in the transition of your role and
responsibilities upon the Company’s reasonable request.  You will not hold
yourself out as an employee or agent of the Company or otherwise contact any of
the Company’s actual or potential customers, employees, contractors or vendors
except as agreed in advance by an authorized officer of the Company.

 

(ii)

After the Separation Date, you agree to cooperate fully with the Company in the
defense or prosecution of any claims or actions now in existence or which may be
brought or threatened in the future against or on behalf of the Company or its
successor(s), including any claim or action against its and their directors,
officers and employees.  Your cooperation in connection with such claims or
actions shall include, without limitation, your being reasonably available (in a
manner that does not unreasonably interfere with any employment obligations you
may have) to

4

 

--------------------------------------------------------------------------------

 

 

speak or meet with the Company to prepare for any proceeding, to provide
truthful affidavits, to assist with any audit, inspection, proceeding or other
inquiry, and to act as a witness in connection with any litigation or other
legal proceeding affecting the Company.  The Company will reimburse you for any
reasonable, out- of-pocket expenses that you may incur in providing such
assistance, so long as you first obtain written pre-approval from the Vice
President of Human Resources.

8.Release of Claims.

 

(i)

You hereby acknowledge and agree that by signing this Agreement and accepting
the Separation Pay and Benefits provided for in this Agreement, you are waiving
your right to assert any form of legal claim against the Company and any and all
of its divisions, affiliates, and subsidiaries and all related entities, and its
and their directors, officers, employees, agents, successors and assigns (the
“Releasees”) of any kind whatsoever from the beginning of time through and
including the Separation Date, except for claims related to the Company’s
failure to perform its obligations under this Agreement.  Your waiver and
release is intended to bar any form of legal claim, charge, grievance,
complaint, cause of action, or any other form of action (jointly referred to as
“Claims”) against the Releasees seeking any form of relief including, without
limitation, equitable relief (whether declaratory, injunctive or otherwise), the
recovery of any damages or any other form of monetary recovery whatsoever
(including, without limitation, back pay, front pay, compensatory damages,
emotional distress damages, punitive damages, attorneys’ fees and any other
costs) against the Releasees up through and including the Separation Date.  You
understand that there could be unknown or unanticipated Claims resulting from
your employment with the Company and the termination thereof and agree that such
Claims are intended to be, and are, included in this waiver and release.

 

(ii)

Without limiting the foregoing general waiver and release, except for Claims
resulting from the failure of the Company to perform its obligations under this
Agreement, you specifically waive and release the Releasees from any Claims
arising from or related to your employment relationship with the Company or the
separation thereof, including without limitation: (a) Claims under any state
(including, without limitation, Massachusetts and other state in which you
worked on behalf of Analogic) or federal discrimination (including, without
limitation, the Massachusetts Fair Employment Practices Act (also known as
Chapter 151B), the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964), fair employment practices or other employment related
statute, regulation or executive order (as they may have been amended through
the date on which you sign this Agreement); (b) Claims under any other state
(including, without limitation, Massachusetts and other state in which you
worked on behalf of Analogic) or federal employment related statute, regulation
or executive order (as they may have been amended through the date on which you
sign this Agreement) relating to wages, hours or any other terms and conditions
of employment; (c) Claims under any state (including, without limitation,
Massachusetts and other state in which you worked on behalf of Analogic) or
federal common law theory; and (d) any other Claim arising under other state or
federal law.

5

 

--------------------------------------------------------------------------------

 

 

(iii)

Because you are over 40 years of age, you have specific rights under the Older
Workers Benefit Protection Act (“OWBPA”), which prohibits discrimination on the
basis of age.  The release set forth in this Section 8 is intended to release
any rights you may have against the Company alleging discrimination on the basis
of age.  Consistent with the provisions of the OWBPA, you have twenty-one (21)
days to consider and accept the provisions of this Agreement.  In addition, you
may rescind your assent to this Agreement if, within seven (7) days after the
date you sign this Agreement, you deliver a written notice of rescission.  To be
effective, such notice of rescission must be postmarked and sent by certified
mail, return receipt requested, or delivered within the seven-day period to VP
Human Resources.

 

(iv)

Consistent with federal discrimination laws, nothing in this release shall be
deemed to prohibit you from challenging the validity of this release under
federal discrimination laws or from filing a charge or complaint of age or other
employment related discrimination with the Equal Employment Opportunity
Commission (“EEOC”), or from participating in any investigation or proceeding
conducted by the EEOC.  Further, nothing in this release or Agreement shall be
deemed to limit the Company’s right to seek immediate dismissal of such charge
or complaint on the basis that your signing of this Agreement constitutes a full
release of any individual rights under federal discrimination laws, or the
Company’s right to seek restitution or other legal remedies to the extent
permitted by law of the economic benefits provided to you under this Agreement
in the event that you successfully challenge the validity of this release and
prevail in any claim under federal discrimination laws.

 

(v)

Notwithstanding anything to the contrary in this Agreement, the release in
Section 8 does not cover rights or Claims under the ADEA that arise from acts or
omissions that occur after the date you sign this Agreement.

 

(vi)

If your release of Claims pursuant to Section 8 is determined to be
unenforceable in whole or part (except for your release of federal age
discrimination Claims, which shall not be subject to this sentence), the Company
will have the option, in its sole discretion, to either (a) declare the entire
Agreement null and void and require you to refund the Separation Pay and
Benefits provided for in this Agreement; or (b) enforce the portions of the
Agreement found not to be unenforceable.  In the event that any other provision
of this Agreement is determined to be unenforceable in whole or in part
(including your release of federal age discrimination Claims) the remainder of
the Agreement shall be enforced in full.

 

(vii)

Reaffirmation of Release of Claims.  On the Separation Date you agree to execute
the affirmation attached as Exhibit C.  You also acknowledge and agree that the
release of claims in Section 8 shall be fully effective in the event that you
fail or refuse to execute the affirmation, but that Analogic shall have no
obligation to provide you with the Separation Pay and Benefits (that otherwise
would be provided under Section 2 of this Agreement) not already provided as of
the Separation Date until you execute the affirmation.

6

 

--------------------------------------------------------------------------------

 

9.Miscellaneous.

 

(i)

Except as expressly provided for herein (e.g., any agreement(s) referenced in
Section 6(iii)), this Agreement supersedes any and all prior oral and/or written
agreements, including any prior drafts of this Agreement, and sets forth the
entire agreement between the Company and you in respect of your separation from
the Company.

 

(ii)

No variations or modifications hereof shall be deemed valid unless reduced to
writing and signed by the Company and you.

 

(iii)

The provisions of this Agreement are severable, and if for any reason any part
hereof shall be found to be unenforceable, the remaining provisions shall be
enforced in full.

 

(iv)

This Agreement may be on one or more copies, each of which when signed will be
deemed to be an original, and all of which together will constitute one and the
same Agreement.

 

(v)

The validity, interpretation and performance of this Agreement, and any and all
other matters relating to your employment and separation of employment from the
Company, shall be governed by and construed in accordance with the internal laws
of the Commonwealth of Massachusetts, without giving effect to conflict of law
principles.  Both parties agree that any action, demand, claim or counterclaim
relating to (a) your employment and separation of your employment, and/or (b)
the terms and provisions of this Agreement or to its breach, shall be commenced
in the Commonwealth of Massachusetts in a court of competent jurisdiction.

7

 

--------------------------------------------------------------------------------

 

It is the Company’s desire and intent to make certain that you fully understand
the provisions and effects of this Agreement.  To that end, you have been
encouraged and given an opportunity to consult with legal counsel, and you
acknowledge having done so.  By executing this Agreement, you are acknowledging
that (a) you have been afforded sufficient time to understand the provisions and
effects of this Agreement and to consult with legal counsel; (b) your agreements
and obligations under this Agreement are made voluntarily, knowingly and without
duress; and (c) neither the Company nor its agents or representatives have made
any representations inconsistent with the provisions of this Agreement.

Unless you rescind your assent as set forth in Section 8 above, this Agreement
shall be effective on the eighth day following your signing of this Agreement,
at which time it shall become final and binding on all parties.

If the foregoing correctly sets forth our arrangement, please sign, date and
return the enclosed copy of this Agreement to VP Human Resources at 8 Centennial
Drive, Peabody, MA 01960 within the time frame set forth above.

 

Very truly yours,

/s/

Douglas Rosenfeld          JJ Fry SVP & GC

Vice President, Global Human Resources

 

Accepted and Agreed To:

/s/

Shalabh Chandra

Dated:  April 5 , 2017

 

8

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Unemployment Benefits

Intentionally blank, see next page

9

 

--------------------------------------------------------------------------------

 

How long does it take to process a new claim?

It takes approximately three to four weeks to process a new claim. If you are
determined to be eligible for UI benefits, you will receive payments for the
weeks that you are eligible, except for the first week, which is a waiting
period required by Massachusetts Law.

How to request your weekly benefit payment:

Beginning on the Sunday after you apply for benefits, you must request your
benefit payment (sign or certify your eligibility for UI benefits) weekly. A
payment will be made to you for the previous week, after you request the benefit
payment and we have determined that you are eligible. To request benefit
payment:

1.

Go to www.mass.gov/dua, select UI Online for Claimants. Then log in to your
account using your SSN and password that you created. Select Request Benefit
Payment and answer the questions.

2.

Call the automated TeleCert service at 617-626-6338. Follow the voice prompts
and answer the questions using the keypad on your phone. TeleCert is available
in English and Spanish.

How to apply for benefits from out of state:

If you worked in Massachusetts and have moved to another state, you may still be
eligible for benefits. This type of claim is known as an interstate claim.
Interstate claims are subject to Massachusetts Law as if you were still living
in the Commonwealth. You can apply for your interstate unemployment claim using
UI Online or by calling the TeleClaim Center.

 

[g20170607191611290214.jpg]

 

Need help?

If you have any questions concerning your eligibility or need assistance
applying for unemployment benefits, please review the frequently asked questions
on our website, www.mass.gov/dua or call the TeleClaim Center.

10

 

--------------------------------------------------------------------------------

 

This pamphlet includes important information how to apply for Unemployment
Insurance benefits.

 

[g20170607191611297215.jpg]

 

[g20170607191611306216.jpg]

 

Equal Opportunity Employer Program

Auxiliary aids and services are available upon request to individuals with
disabilities. For hearing-impaired relay servies, call 711

www.mass.gov/dua

Form 0590-A   Rev.6-13

11

 

--------------------------------------------------------------------------------

 

[g20170607191611310217.jpg]

 

 

 

 

 

 

 

 

To Massachusetts Workers:

How to Apply for

Unemployment

Insurance Benefits

 

 

To Massachusetts Employers:

Under the state’s Employment and Training Law, you are required to give a copy
of this pamphlet to each of your employees who is separated from work,
permanently or temporarily. Please complete the information below:

 

Analogic Corporation

Employer Name

 

60075390

DUA Employer Account Number (EAN)

 

04-2454372

Federal Employer ID Number (optional)

 

8 Centennial Drive, Peabody, MA01960

Address (to which DUA should mail request for separation and wage information)

 

 

12

 

--------------------------------------------------------------------------------

 

What is Unemployment Insurance?

Unemployment Insurance (UI) is a temporary income protection program for workers
who have lost their jobs through no fault of their own, but are able to work,
available for work, and looking for work. Funding for UI benefits comes from
quarterly contributions paid by the state’s employers to the Department of
Unemployment Assistance (DUA); no deductions are made from employees’ pay.

When should you apply for UI benefits?

If you have been separated from work, or your work schedule has been reduced,
you should apply for UI benefits during your first week of total or partial
unemployment. Your claim will begin on the Sunday of the calendar week in which
your claim is filed. This date is known as your effective claim date. Waiting
more than a full week to request benefits will delay the beginning of your claim
and benefits may not be paid for the week(s) of unemployment that occurred prior
to the week of filling.

How to apply for UI benefits:

We are committed to providing you with prompt and courteous service. Our goal is
to ensure that you can apply for benefits quickly and efficiently. Simply follow
these steps:

Be ready with the following information:

 

•

Social Security Number

 

•

Date of birth (month, day, year)

 

•

Home address, telephone number, and email address (if available)

 

•

Whether you have filed a UI claim in Massachusetts, or in any other state during
the past 12 months

 

•

The names and addresses of all employers you have worked for during the past 15
months, and the dates you worked for each employer. If you are reopening a
claim, be prepared to provide the same information for any employment you have
had since your claim was last active.

 

•

Your Military discharge papers-from DD-214, member 4 (If you were separated from
Military service with any branch of U.S. armed forces within the past 18 months)

 

•

If you were employed by the federal government within the past 18 months, the
SF-8 and/or SF-50 form given to you by your government employer at the time of
your separation

 

•

The reason why you are no longer working or why your hours have been reduced

 

•

Last day of employment

 

•

The names, dates of birth, and Social Security Numbers of any dependent children
that you plan to claim as a dependent

 

•

Alien registration number of verification that you were legally eligible to work
in the United States, and that you are currently eligible to begin a new job

13

 

--------------------------------------------------------------------------------

 

Select the method that is most convenient for you:

There are two ways you can apply for benefits.

[g20170607191611978218.jpg]

Apply using UI Online:

UI Online is a safe, secure, easy-to –use, self-service system. If you choose to
use UI Online, you will complete the information Online and submit your
application using a computer with internet access. If you do not have access to
a computer, Visit your local library or One-Stop Career Center to use free,
publicly-available computers.

To apply using UI Online (5.00 a.m to 10.00 p.m daily):

 

1.

Go to www.mass.gov/dua and select UI Online for Claimants.

 

2.

Then select Apply for Benefits. When you apply for benefits using UI Online for
the first time, you will be asked to enter your Social Security Number (SSN),
create a password, and select a security question and answer. It is important
for you to remember your password and security question and answer. You will use
your SSN and password to access UI Online each week to request your benefit
payment. If you forget your password, you can reset it by Clicking Forgot
password, answering the security question, and selecting a new password.

 

3.

Complete all information requested. You will receive a confirmation message
after you submit your application. If your application is interrupted, you can
go back and complete it before 10.00 p.m on Saturday of the same week.

Tip: Be sure to provide your telephone number and email address – it will make
it easier for us to contact you if there are questions about your
application.      

14

 

--------------------------------------------------------------------------------

 

[g20170607191612166219.jpg]

 

Apply by phone using the TeleClaim Center:

To apply for benefits by phone (8:30 a.m. to 4:30 p.m. Monday through Friday):

 

1.

Call the TeleClaim Center toll-free at 877-626-6800: from area codes
351,413,508,774, and 978; or 617-626-6800 from any other area code.

 

2.

Select English or another language.

 

3.

Press 1- to apply for benefits. Enter your SSN and the year you were born. You
will then be connected to an agent who will take the information necessary to
file your claim.

Note: During peak periods from Monday through Thursday, call scheduling may be
implemented providing priority for callers based on the last digit of their
Social Security number. This helps ensure that everyone can get through to the
TeleClaim Center in a timely manner. Please check the schedule below before
calling:

 

If the last digit of your SSN Is:

Assigned day to call TeleClaim Is:

0,1

Monday

2,3

Tuesday

4,5,6

Wednesday

7,8,9

Thursday

Any Last digit

Friday

 

How to create or change your Personal Identification Number (PIN) for TeleCert:

When you apply for benefits by telephone for the first time, you will be asked
to create your PIN. If you have previously created your PIN and do not remember
it, or need to change your PIN, call the PIN Service Line at 617-626-6943. The
PIN Service Line is available seven days a week from 5 a.m. to 10 p.m. You will
need a touch-tone phone to use the PIN Service Line. Note: Please be aware that
smart phones with QWERTY keyboard sometimes do not work when answering the
security question. Instead, use a cellular phone or land line.

15

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Proprietary Inventions Agreement

Intentionally blank, see next page

16

 

--------------------------------------------------------------------------------

 

[g20170607191612361220.jpg]

 

Proprietary Information and Inventions Agreement

I recognize that ANALOGIC CORPORATION, a publicly held corporation, hereinafter
called “the Corporation,” is engaged in the manufacture of electronic
instrumentation.

I understand that:

(a)As part of my job with the Corporation I am expected to make new
contributions and inventions of value to the Corporation; and

(b)My employment creates a relationship of confidence and trust between me and
the Corporation with respect to any information of a confidential or secret
nature:

 

(i)

applicable to the business of the Corporation and its subsidiaries (if any), and

 

(ii)

applicable to the business of any client of the Corporation, which may be made
known to me by the Corporation or its subsidiaries (if any) or by any client of
the Corporation or learned by me during the period of my employment (all such
information being hereinafter called “Proprietary Information”).

(c)By way of illustration, but not limitation, Proprietary Information includes
trade secrets, processes, formulas, data, know-how, improvements, inventions,
techniques and customer lists.

In consideration of my employment or continued employment, as the case may be,
and the compensation received from time to time, I hereby agree as follows:

1.At all times, both during my employment and after its termination, I will keep
in confidence and trust all such Proprietary Information and I will not use such
Proprietary Information other than in the course of my work for the Corporation
nor disclose any of such Proprietary Information or anything relating to it
without written consent of the Corporation.

2.In the event of the termination of my employment by me or by the Corporation
for any reason, I will deliver to the Corporation all documents and data of any
nature pertaining to my work and I shall not take with me any documents or data
of any description or any reproduction of any description containing or
pertaining to any Proprietary Information.

3.I will promptly disclose to the Corporation, or any persons designated by it,
all improvements, inventions, formulas, processes, techniques, know-how and
data, whether or not patentable, made or conceived or first reduced to practice
or learned by me, either alone or jointly with others, during the period of my
employment, whether or not in the course of my employment.




17

 

--------------------------------------------------------------------------------

 

Proprietary Information and Inventions Agreement

 

4.I agree that all said improvements, inventions, formulas, processes,
techniques, know-how and data which are related to or useful in the business of
the Corporation or its subsidiaries (if any) or of any client of the
Corporation, or result from tasks assigned to me by the Corporation (hereinafter
collectively called “Inventions”), shall be the sole property of the Corporation
and its assigns or of its client, and the Corporation and its assigns or its
client shall be the sole owner of all patents and other rights in connection
therewith; provided, however, that this sentence shall not apply to
improvements, inventions, formulas, processes, techniques, know-how and data
which are related to or useful in the business of clients of the Corporation if
the same are not related to, or useful in the performance of, contracts between
the Corporation and its clients. I further agree as to all such Inventions to
assist the Corporation in every proper way (but at Company’s expense) to obtain
and from time to time enforce patents on said Inventions in any and all
countries, and to that end I will execute all documents for use in applying for
and obtaining such patents thereon and enforcing same, as Corporation may
desire, together with any assignments thereof to Corporation or persons
designated by it and I will give testimony, both by deposition and in person in
court or before any other tribunal, in any proceeding relating to the granting
of a patent application, proceedings relating to the enforcement of a patent,
and proceedings relating to the protection of the rights of the Corporation or
persons designated by it in Proprietary Information. My obligation to assist the
Corporation in obtaining and enforcing patents for such Inventions in any and
all countries and in otherwise protecting rights in Proprietary Information as
herein provided, shall continue beyond the termination of my employment but the
Corporation shall compensate me at a reasonable rate after such termination of
time actually spent by me at the Corporation’s request on such assistance and
shall also reimburse me for all out-of-pocket expenses incurred by me in
connection with the performance of such obligation.

5.As a matter of record I attach hereto a complete list of all inventions or
improvements which have been made or conceived or first reduced to practice by
me alone or jointly with others prior to my employment, which I desire to remove
from the operation of this Agreement; and I covenant that such list is complete.
If no such list is attached to this Agreement, I represent that I do not have
such inventions and improvements at the time of signing this Agreement.

6.I represent that my performance of all the terms of this Agreement and as an
employee of the Corporation does not and will not breach any agreement to keep
in confidence proprietary information acquired by me in confidence or in trust
prior to my employment with the Corporation and I agree not to enter into any
agreements either written or oral in conflict herewith.

7.This Agreement shall be effective as of the first day of my employment by the
Corporation; namely: Aug 1, 2010 .

18

 

--------------------------------------------------------------------------------

 

8.This Agreement shall be binding upon me, my heirs, executors, assigns, and
administrators and shall inure to the benefit of the Corporation, its successors
and assigns.

 

Name:

SHALABH CHANDRA

 

Signature:

/s/ Shalabh Chandra

 

(print)

 

 

 

Date of Birth:

xxxxxx

 

Date:

6/25/2010

 

 

 

 

 

 

 

 

 

 

Witness Name:

xxxxxx

 

Date:

6/25/10

 

(print)

 

 

 

 

19

 

--------------------------------------------------------------------------------

 

EXHIBIT C

I hereby reaffirm in its entirety the provisions of the Separation Agreement
with Analogic Corporation, dated April       , 2017, signed by me including,
without limitation, the release of claims contained in Section 8 of that
Separation Agreement.

 

/s/ Shalabh Chandra

SHALABH CHANDRA

DATE:   April 27   , 2017

 

20

 